Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 
Claim 10 recites “system of claim 8, further comprising the second control device …”, where the second control device was already introduced in independent claim 8.  It is unclear whether this is another second control device or referring to the previously introduced second control device in claim 8.  For examination purpose, Examiner interprets the second control device of claim 10 is the same control device introduced in claim 8.  




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 2, 4, 7, 8, 11, 13, 16-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jensen (US 20100211655).

Claims 1, 8 and 17, Jensen teaches a first control device (Fig. 1, remote control 10 … par. 93: f the remote control (10) is configured with a main control unit (30), and memory means (31) for storage of the media files and for storing data related to the user interface (UI) and for data related to the data communication means) comprising: 
a touch-sensitive display (par. 94: touch screen); 
an input interface configured to receive voice inputs (par. 11: microphone); 
a physical control interface comprising a rotatable control (par. 11: remote control can be manipulated through rotatable or otherwise movable/displaceable elements); 
a personal area network interface (par. 69:  wireless signals (14) output from the remote control (10) as a result of the pushing of one or more of the buttons (11,13)); 
at least one processor (par. 77: commanding a play back of the specific file to be processed by means of the control unit (30)); and 
at least one non-transitory computer-readable medium comprising program instructions that are executable by the at least one processor such that the first control device (par. 93: the remote control (10) is configured with a main control unit (30), and memory means (31) for storage of the media files and for storing data related to the user interface (UI) and for data related to the data communication means) is configured to: 
display, via the touch-sensitive display, graphical indications of media items that are available for playback from a streaming audio service (par. 28: meta data relating to the streamed information may be provided by the handheld device, such as the image illustrating the album cover/poster may be provided on a display); 
receive, via the rotatable control, input data representing selection of a particular media item from among the media items available for playback from a streaming audio service (par. 77&95:  The remote control is configured with one or more command keys (11,13) like click wheels); and 
send, via the personal area network interface to a second control device, instructions that cause a playback device to play back the particular media item (par. Par. 79: The remote control additionally is adapted to receive a streamed file from a media file provider and send the data file to the remote apparatus in terms of a data stream (21) … par. 84: remote apparatus (29) may be active speakers directly connected to a connection bridge (26)), 
wherein the instructions cause one of 
(a) the second control device or (b) the playback device to stream data representing the particular media item from one or more servers of the streaming audio service for playback by the playback device (par. 18:  a media transmitter may be a remote PC/server or portal residing on a network, the network being a LAN, a WAN or the Internet. Media files may reside on the server/portal organized in dedicated folder structures … par. 79: The remote control additionally is adapted to receive a streamed file from a media file provider and send the data file to the remote apparatus 29 in terms of a data stream (21)).
Jensen does not specifically teach that the remote control 10 includes both type of inputs, such as voice inputs and physical control inputs.  Since, Jensen teaches various type of inputs can be utilize by the remote control 10, such as using any type of manipulatable element, such as push buttons, microphone, touch pads/screens, rotatable or otherwise movable/displaceable elements (par. 11).  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the remote-control device to include two type of inputs including utilization of rotatable elements and microphone for receiving voice command would have been an obvious user design choice.  

Claims 2, 11 and 18, Jensen teaches wherein the particular media item comprises a playlist of audio tracks comprising a first audio track and a second audio track, and wherein the program instructions that are executable by the at least one processor such that the first control device is configured to send the instructions that cause the playback device to play back the particular media item comprises program instructions that are executable by the at least one processor such that the first control device is configured to: send, via the personal area network interface to the second control device, instructions that cause the playback device to play back the playlist starting with the first audio track (par. 77: The loaded media data/files are fed into storage means (31) of the remote control (20). The user may view, arrange, rearrange, and edit the organization of the media data into folders or any other user defined structures or play lists. The user may activate rendering of the individual files by commanding a play back of the specific file to be processed by means of the control unit (30).).
Claims 4, 13 and 20, Jensen teaches wherein the playback device is configured into a synchrony group with at least one additional playback device, and wherein the program instructions that are executable by the at least one processor such that the first control device is configured to send the instructions that cause the playback device to play back the particular media item comprises program instructions that are executable by the at least one processor such that the first control device is configured to: send, via the personal area network interface to the second control device, instructions that cause the playback device to play back the particular media item in synchrony with playback of the particular media item by the at least one additional playback device (par. 71&79: The remote control additionally is adapted to receive a streamed file from a media file provider and send the data file to the remote apparatus 29 in terms of a data stream (21). This file may be transmitted to all remote apparatus).

Claims 7 and 16, Jensen teaches wherein the program instructions that are executable by the at least one processor such that the first control device is configured to receive input data representing selection of the particular media item from among the media items available for playback from a streaming audio service comprises program instructions that are executable by the at least one processor such that the first control device is configured to: receive input data corresponding to a rotation of the rotatable dial to select the particular media item (par. 77&95:  The remote control is configured with one or more command keys (11,13) like click wheels).

Claim(s) 3, 12 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jensen (US 20100211655) in view of Cox et al. (US 20130309986).


Claims 3, 12 and 19 the combination does not teach wherein at least one non-transitory computer readable medium further comprises program instructions that are executable by the at least one processor such that the first control device is configured to: receive, via the physical control interface, data representing selection of a particular Internet radio station from among multiple Internet radio stations pre-set as favorites; send, via the personal area network interface to the second control device, instructions that cause the playback device to play back the particular Internet radio station.
In the field of endeavor, Cox teaches a radio receiver 14 can support a mode of listing Favorite channels previously selected by the user from which a new channel can be selected; and that the specific complement and arrangement of buttons and display elements can vary greatly from radio receiver to radio receiver. For example, the buttons can be graphical user interface buttons that represent favorite channels (e.g., that are programmed automatically and dynamically to reflect the user's taste over time based on radio receiver operations to select channels/tracks for listening), that are changeable over time, and that are surfed via any one or combination of toggle buttons, dials, up/down buttons provided on the radio receiver 14 (par. 49).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Jensen’s display interface by enabling displayable preset radio stations for selection by the user.  The motivation would be for enabling the user to easily navigate to radio station that user normally tuned to.   
Claim(s) 5, 6, 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jensen (US 20100211655) in view of Lindahl (US 20110295393).

Claims 5 and 14, Jensen does not teach wherein at least one non-transitory computer readable medium further comprises program instructions that are executable by the at least one processor such that the first control device is configured to: receive, via the input interface configured to receive voice inputs, a voice input, wherein the program instructions that are executable by the at least one processor such that the first control device is configured to display the graphical indications of media items that are available for playback from the streaming audio service comprises program instructions that are executable by the at least one processor such that the first control device is configured to: after receipt of the voice input, display, via the touch-sensitive display, the graphical indications of media items that are available for playback from the streaming audio service.
In the field of endeavor, Lindahl teaches an electronic device 210 can send control command and other data through established connection 250 (par. 29).  The electronic device 210 receives command through input/output mechanism 218 which can be microphone interface for receiving user’s voice input (par. 23).  
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Jensen’s input method by incorporating voice command input as taught by Lindahl in order to provide user convenience through utilizing alternative form of command input.  
    
Claims 6 and 15, Jensen does not teach wherein at least one non-transitory computer readable medium further comprises program instructions that are executable by the at least one processor such that the first control device is configured to: while the particular media item is playing back, display, via the touch-sensitive display, selectable controls corresponding to skip forward, skip backward, and pause; receive, via the touch-sensitive display, input data representing selection of the selectable control corresponding to pause; and send, via the personal area network interface to the second control device, instructions that cause the playback device to pause playback of the particular media item.
Lindahl teaches a user interface 300 may be displayed on the display of an electronic processor device similar to element 210 of FIG. 2. User interface 300 can include, among other things, a media time display 310, a rewind button 320, a play/pause button 330, a forward button 340 a status display banner 350 and a graphical display 360 (par. 31).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Jensen’s display by displaying the features as taught by Lindahl in order to provide user with friendly user interface. 


Allowable Subject Matter
Claims 9 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to An T Nguyen whose telephone number is (571)270-5167. The examiner can normally be reached Monday - Friday 9-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on 5712723059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AN T NGUYEN/Primary Examiner, Art Unit 2683